     Case 3:19-cv-01255-TWR-KSC Document 93 Filed 03/19/21 PageID.1551 Page 1 of 5



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     KAJI DOUSA,                                     Case No.: 19cv1255-TWR(KSC)
12                             Plaintiff,
                                                       AMENDED SCHEDULING ORDER
13     v.                                              REGULATING DISCOVERY
                                                       AND OTHER PRETRIAL
14     U.S. DEPARTMENT OF HOMELAND
                                                       PROCEEDINGS
       SECURITY (“DHS”); U.S.
15
       IMMIGRATION AND CUSTOMS
16     ENFORCEMENT (“ICE”); U.S.
       CUSTOMS AND BORDER
17
       PROTECTION (“CBP”); KEVIN K.
18     MCALEENAN, Acting Secretary of
       DHS; MATTHEW T. ALBENCE, Acting
19
       Director of ICE; MARK A. MORGAN,
20     Acting Commissioner of CBP; and
       PETER FLORES, Director of Field
21
       Operations for CBP, San Diego,
22                            Defendants.
23
24
25          After consulting with the attorneys of record for the parties and being advised of the
26    status of the case, and good cause appearing, IT IS HEREBY ORDERED:
27    ///
28    ///

                                                   1
                                                                                 19cv1255-TWR(KSC)
     Case 3:19-cv-01255-TWR-KSC Document 93 Filed 03/19/21 PageID.1552 Page 2 of 5



1           1.     Defendants must complete production of all documents and electronically
2     stored information (ESI) in response to all of plaintiff’s documents requests no later than
3     April 16, 2021.
4           2.     All fact discovery shall be completed by all Parties by August 6, 2021.
5     “Completed” means that all discovery under Rules 30 through 36 of the Federal Rules of
6     Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient time
7     in advance of the cut-off date, so that it may be completed by the cut-off date, considering
8     the times for service, notice, and response as set forth in the Federal Rules of Civil
9     Procedure. Counsel shall promptly and in good faith meet and confer regarding all
10    discovery disputes in compliance with Civil Local Rule 26.1(a). The Court expects
11    counsel to make every effort to resolve all disputes without Court intervention through the
12    meet-and-confer process. If the Parties reach an impasse on any discovery issue, counsel
13    shall file an appropriate motion within the time limit and procedures outlined in the
14    undersigned Magistrate Judge’s Chambers Rules. A failure to comply in this regard will
15    result in a waiver of a Party’s discovery issue. Absent an Order of the Court, no
16    stipulation continuing or altering this requirement will be recognized by the Court.
17          3.     The Parties shall designate their respective experts in writing by August 13,
18    2021. The Parties must identify any person who may be used at trial to present evidence
19    pursuant to Rules 702, 703, or 705 of the Federal Rules of Evidence. This requirement is
20    not limited to retained experts. The date for exchange of rebuttal experts shall be by
21    August 27, 2021. The written designations shall include the name, address, and telephone
22    number of the expert and a reasonable summary of the testimony the expert is expected to
23    provide. The list shall also include the normal rates the expert charges for deposition and
24    trial testimony.
25          4.     By September 27, 2021, each Party shall comply with the disclosure
26    provisions in Rules 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This
27    disclosure requirement applies to all persons retained or specially employed to provide
28    expert testimony, or whose duties as an employee of the Party regularly involve the giving

                                                   2
                                                                                 19cv1255-TWR(KSC)
     Case 3:19-cv-01255-TWR-KSC Document 93 Filed 03/19/21 PageID.1553 Page 3 of 5



1     of expert testimony. Except as provided in the paragraph below, any Party that fails
2     to make these disclosures shall not, absent substantial justification, be permitted to
3     use evidence or testimony not disclosed at any hearing or at the time of trial. In
4     addition, the Court may impose sanctions as permitted by Federal Rule of Civil
5     Procedure 37(c).
6           5.     Any Party shall supplement its disclosure regarding contradictory or rebuttal
7     evidence under Federal Rule of Civil Procedure 26(a)(2)(D) by October 11, 2021.
8           6.     All expert discovery shall be completed by all Parties by November 12, 2021.
9     The Parties shall comply with the same procedures set forth in the paragraph governing
10    fact discovery.
11          7.     Failure to comply with this section or any other discovery Order of the Court
12    may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including a
13    prohibition on the introduction of experts or other designated matters in evidence.
14          8.     A Mandatory Settlement Conference shall be conducted on December 6,
15    2021 at 9:30 a.m. in the chambers of Magistrate Judge Karen S. Crawford. Counsel or
16    any Party representing himself or herself shall submit confidential settlement briefs directly
17    to chambers by November 29, 2021. All Parties are ordered to read and to fully comply
18    with the Chamber Rules of the assigned Magistrate Judge.
19          9.     All other pretrial motions must be filed by December 13, 2021. Counsel for
20    the moving Party must obtain a motion hearing date from the law clerk of the Judge who
21    will hear the motion. The amount of time between the date you request a hearing and the
22    hearing date may vary from one District Judge to another. Please plan accordingly. Failure
23    to make a timely request for a motion date may result in the motion not being heard.
24    Motions in limine are to be filed as directed in the Civil Local Rules or as otherwise set by
25    the District Judge.
26          10.    Counsel shall file their Memoranda of Contentions of Fact and Law and take
27    any other action required by Civil Local Rule 16.1(f)(2) by March 16, 2022.
28    ///

                                                    3
                                                                                   19cv1255-TWR(KSC)
     Case 3:19-cv-01255-TWR-KSC Document 93 Filed 03/19/21 PageID.1554 Page 4 of 5



1           11.    Counsel shall comply with the pretrial disclosure requirements of Federal
2     Rule of Civil Procedure 26(a)(3) by March 23, 2022. Failure to comply with these
3     disclosure requirements could result in evidence preclusion or other sanctions under
4     Federal Rule of Civil Procedure 37.
5           12.    Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
6     March 30, 2022.      At this meeting, counsel shall discuss and attempt to enter into
7     stipulations and agreements resulting in the simplification of triable issues. Counsel shall
8     exchange copies and/or display all exhibits other than those to be used for impeachment.
9     The exhibits shall be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel
10    shall note any objections they have to any other Party’s Pretrial Disclosures under Federal
11    Rule of Civil Procedure 26(a)(3). Counsel shall cooperate in the preparation of the
12    Proposed Pretrial Conference Order.
13          13.    Counsel for Plaintiff will be responsible for preparing the Proposed Pretrial
14    Order and arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By
15    April 6, 2022, Plaintiff’s counsel must provide opposing counsel with the Proposed Pretrial
16    Order for review and approval. Opposing counsel must communicate promptly with
17    Plaintiff’s attorney concerning any objections to form or content of the Proposed Pretrial
18    Order, and both Parties shall attempt promptly to resolve their differences, if any,
19    concerning the Proposed Pretrial Order.
20          14.    The Proposed Final Pretrial Conference Order, including objections to any
21    other Party’s Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures shall be
22    prepared, served, and lodged with the assigned District Judge by April 13, 2022, and shall
23    be in the form prescribed by and comply with Civil Local Rule 16.1(f)(6).
24          15.    The final Pretrial Conference is scheduled on the calendar of the Honorable
25    Todd W. Robinson on April 20, 2022 at 1:30 p.m.
26          16.    The Parties must review the Chambers’ Rules for the assigned District Judge
27    and Magistrate Judge.
28    ///

                                                   4
                                                                                 19cv1255-TWR(KSC)
     Case 3:19-cv-01255-TWR-KSC Document 93 Filed 03/19/21 PageID.1555 Page 5 of 5



1           17.    A post-trial settlement conference before a Magistrate Judge may be held
2     within thirty (30) days of verdict in the case.
3           18.    The dates and times set forth herein will not be modified except for good cause
4     shown.
5           19.    Briefs or memoranda in support of or in opposition to any pending motion
6     shall not exceed twenty-five (25) pages in length without leave of a District Judge. No
7     reply memorandum shall exceed ten (10) pages without leave of a District Judge. Briefs
8     and memoranda exceeding ten (10) pages in length shall have a table of contents and a
9     table of authorities cited.
10          20.    Plaintiff’s counsel shall serve a copy of this Order on all Parties that enter this
11    case hereafter.
12          IT IS SO ORDERED.
13    Dated: March 19, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
                                                                                    19cv1255-TWR(KSC)
